STATE OF VERMONT

                                ENVIRONMENTAL COURT

                                                 }
In re Champlain College, Inc.                    }
   304-306 Maple Street Dormitory Project        }      Docket No. 145-7-05 Vtec
       (Appeal of Baker, et al.)                 }
                                                 }


                                   Decision and Order

       Appellants Faye Baker, Mary Ellen Manock, Jerrold Manock, Linda Jones, Bruce L.

Hewitt, Robert Leidy, Anne Geroski, Michael Rooney, Norman Williams, Susan Dorn and

Carol Hewitt appealed from a decision of the Development Review Board (DRB) of the City

of Burlington, approving the application of Champlain College to renovate an existing

building and construct a new building at 304-306 Maple Street for student housing

consisting of a total of 49 student rooms plus a head resident’s apartment. Appellants are

represented by Todd D. Schlossberg, Esq.; Appellee-Applicant Champlain College, Inc. (the

College) is represented by Mark G. Hall, Esq.; and the City of Burlington is represented by

Kimberlee J. Sturtevant, Esq.

       An evidentiary hearing was held in this matter before Merideth Wright,

Environmental Judge, who took a site visit after the conclusion of the hearing, alone by

agreement of the parties.

       Appellants are a group of eleven Burlington residents asserting standing pursuant

to 24 V.S.A. §4465(b)(4). Applicant Champlain College also filed a cross-appeal; however,

the City and Champlain College reached agreement on the cross-appeal issues and

proposed that the Court accept their agreed revisions to the DRB decision in resolution of

the cross-appeal issues. Appellants were given the opportunity to object to the City’s and

Champlain College’s proposed settlement of the cross-appeal issues in their post-trial



                                            1
memoranda. To the extent that the settlement of the cross-appeal addresses issues not

raised in Questions 1, 4, 5, 6, 7, and 9 of the Appellants’ Amended Statement of Questions,

it is hereby accepted by the Court as resolving the issues in the cross-appeal. Otherwise,

its issues are addressed and resolved in this decision.

       Appellants’ Amended Statement of Questions raised ten issues in this appeal, four

of which were withdrawn on the record at trial: Question 2 (addressing lot coverage),

Question 3 (addressing the proposed height of the project buildings), Question 8

(addressing stormwater) and Question 10 (addressing the impact of the project on the

present or future growth patterns of the City). After the evidentiary hearing the parties

were given the opportunity to submit written memoranda and requests for findings. Upon

consideration of the evidence as illustrated by the site visit, and of the written memoranda

and requests for findings filed by the parties, the Court finds and concludes as follows.



       The 4.6-acre property that is the subject of this application is owned by Champlain

College, Inc.; it was created by the merger of seven smaller parcels. The project property

is located in an underlying University Campus (UC) zoning district, and within the

Champlain College Core Campus Overlay (CCO) zoning district of the City of Burlington.

The property as a whole has frontage on Maple Street, South Willard Street, and Main

Street, but due to its topography has access only to Maple Street and South Willard Street.

The property as a whole now contains nine existing college buildings and their associated

parking lots. The property as a whole adjoins City-owned property containing the

Edmunds Elementary School and Middle School, its playing fields, its parking lot and a

driveway and walkway to its parking lot from Maple Street.

       The portion of the property that is proposed for the present development had the

address of 304 Maple Street and contains a 3,600-square-foot residential building known

as the Levi Smith house. Appellee-Applicant Champlain College has applied to renovate



                                             2
the existing building (304 Maple Street) and to construct a new 18,000 square foot building

(306 Maple Street) for student housing at the project property. The project proposes 49

new student rooms to house 94 students: 39 rooms in the new building and ten in the

renovated building, with shared bathroom facilities for the student rooms, plus a self-

contained apartment with kitchen and bathroom facilities in the new building for the head

resident.

       The 4.6-acre parcel already contains a number of residential uses. The building at

308 Maple Street contains four student apartments. Whiting Hall and McDonald Hall are

in use as student dormitories. Whiting Hall contains 17 rooms housing 39 students.

McDonald Hall contains 18 rooms housing 39 students, with shared bathroom facilities for

the student rooms, as well as one self-contained apartment for the head resident, with

kitchen facilities and bathroom, which is proposed to be discontinued when or before the

proposed project is built. Meal service for the students is provided in a different building.

       The Champlain College Core Campus Overlay is part of the larger institutional

University Campus district, which also includes the University of Vermont and the Medical

Center campuses.

       Over the past ten years the demographic distribution of the student body at

Champlain College has changed from a two-year, Vermont-based commuting student

population, to a more traditional four-year college, having a substantial out-of-state

resident student population, on the one hand, and an increase in the numbers of so-called

“distance learning” or on-line students, taking courses by computer from remote locations.

In keeping with the change in demographics, the demand for on-campus residential

housing has risen.

       The actual numbers of students physically attending Champlain College has

remained fairly constant since 1988, ranging up and down from slightly under 1,900

students to slightly over 2,000 students. Over that time frame there has been an increase



                                             3
in full-time (and hence residential) students and a decrease in part-time (and hence

commuter) students. The majority of part-time students have tended to be night students,

that is, they do not drive to campus during peak daytime commuting hours. There has also

been an increase in on-line students since the on-line program began in 1993, which by

definition does not generally bring students to the campus. Similarly, Champlain College

is moving towards a larger proportion of full-time faculty who would be on-campus during

the whole work day, as compared with adjunct faculty who commute to and from the

campus more frequently during the day. However, the growth in the number of full-time

employees is small.

        Champlain College presented evidence that its physical limitations related to

classroom space and to the dining facility make it unlikely that the College will expand

beyond the 1,800-to-2,000 on-campus student population contemplated in the College’s

current Strategic Plan. Under that plan it is shifting its administrative offices out of the

Core Campus (Hill) area and plans in the longer term to develop housing for juniors and

seniors in the central business district of Burlington, with shuttle bus service to the

College’s Core Campus area.



Question 1 of the Statement of Questions: Whether the proposed project complies with the

density requirements of the Zoning Ordinance

        The parties dispute several factors in the applicable methodology for determining

density for a dormitory1 project in the Champlain College Core Campus Overlay zoning

district.

        If the plain meaning of the Zoning Ordinance does not provide sufficient guidance,


        1
          While in the present case the Court’s task is to determine whether the present
proposal meets the density requirements of the Ordinance as it now exists, it is to be hoped
that the City will consider clarifying the density-determination methodology applicable to
dormitories when considering any amendments to the Zoning Ordinance.

                                             4
the Court must apply the general rules of statutory construction. In re Casella Waste

Management, 2003 VT 49, ¶6. The court must first construe words according to their plain

and ordinary meaning, giving effect to the whole and every part of the ordinance,” In re

Stowe Club Highlands, 164 Vt. 272, 279–80 (1995), In re Appeal of Bennington School, Inc.,

2004 Vt. 6, ¶12 (2004), so that no language is surplusage, In re Dunnett, 172 Vt. 196, 199

(2001), and so that the construction does not produce an absurd result. In re: Kim Wong

Notices of Violation, Docket Nos. 169-7-06 Vtec and 293-12-06 Vtec (Vt. Envtl. Ct., March

12, 2007). If provisions on the same subject matter are ambiguous and potentially in

conflict, “the more specific provision controls over the more general one.” Stevenson v.

Capital Fire Mut. Aid Sys., 163 Vt. 623, 625 (1995).

       The first potential ambiguity is found in the relationship between §3.2.7(e) of the

Zoning Ordinance, specifically setting density for the Champlain College Core Campus

Overlay district, and the general density requirements in Article 5, Part 2 of the Zoning

Ordinance, in which § 5.2.1 (Table 5-B) provides that the maximum allowable residential

density is 20 dwelling units per acre in the University Campus district, which is classified

as one of the City’s medium density zoning districts.

       The purpose of the Champlain College Core Campus Overlay district, as stated in

§3.2.7, is “to provide a more urban configuration of the institution’s core campus in order

to accommodate future growth without further intrusion into surrounding residential

neighborhoods.” To carry out that purpose, §3.2.7(b) allows a higher than normal lot

coverage of 60% (rather than the 40% otherwise provided in Article 5, Table 5-C for the UC

district), and §3.2.7(e) allows a higher than normal residential density of 24 units per acre

(rather than the 20 units per acre otherwise provided in Article 5, Table 5-B for the UC

district). Both sections specify that the higher than normal lot coverage and residential

density already include any bonuses that would otherwise be available elsewhere in the

Zoning Ordinance to increase lot coverage (under §5.3.4) or to increase residential density



                                             5
(by providing inclusionary units2).

       Applying the Champlain College Core Campus Overlay district’s specific residential

density provision harmonizes the ordinance provisions and avoids surplusage. Within the

CCO, the maximum residential density is 24 units per acre, regardless of whether the units

qualify for an inclusionary unit bonus. Within the University Campus district but outside

of the CCO, the residential density is 20 units per acre, unless the project qualifies for the

higher 24-unit-per-acre density due to the inclusionary housing bonus.

       Accordingly, on the entire 4.6-acre parcel, the maximum residential density is 110.4

“units.”

       The more difficult problem, that is, the more ambiguous provisions in the

Ordinance, relate to the definition of “unit” as dwelling unit, housing unit, rooming unit

or their functional equivalents, when applied to a dormitory.

       The problem arises from the fact that dormitory rooms do not fit within the

definition of dwelling unit in the Zoning Ordinance, nor is an equivalency method

provided explicitly to convert dormitory rooms to a dwelling unit equivalent, as is

provided with regard to nonresidential areas in §5.2.4. The density requirements in §§5.2.1

through 5.2.6 set out the density in terms of the “maximum net dwelling units per acre,”

Table 5B, yet use the terms “residential unit,” “unit,” and “inclusionary unit” without the



       2
          Section 5.2.6 provides for certain exceptions to maximum allowable density, and
in particular provides in §5.2.6(c) that, “[f]or any district where inclusionary housing units
are provided, exceptions to maximum densities shall be permitted in accordance with the
provisions of Article 14.” While dormitory projects in the University Campus zoning
district for an institution’s own students are exempt from the Article 14 requirement to
provide inclusionary housing, §14.1.16(a), nothing in Article 14 prohibits an institution
from doing so and thereby qualifying for a density bonus under §14.1.14. Table 14-B
provides that the density bonus for inclusionary housing in the University Campus zoning
district would allow a maximum of 24 dwelling units per acre with the bonus, the same as
that already provided in §3.2.7(e) for the CCO.


                                              6
modifier “dwelling” and without any further definition (except that “inclusionary” housing

is addressed in Article 14 and has a special section within the definitions).

       Within that section of the definitions, another term, “housing unit,” is defined by

reference to the terms “dwelling unit” and “rooming unit,”3 as defined by Chapter 18 of

the Burlington Code of Ordinances, and excludes temporary occupancy such as hospitals

and hotels. The definition of “housing unit” further provides that any four “rooming

units” are to be considered as a single housing unit “in applying the housing replacement

requirements of Article 15.” § 30.1.2. However, it does not provide that four rooming

units are to be considered as the equivalent of a dwelling unit for the purpose of calculating

density.

       In the absence of a defined method for applying the density provisions of the Zoning

Ordinance to dormitory rooms, and recognizing that dormitory rooms are “rooming

units,” it was not unreasonable for the City’s Planning and Zoning staff to attempt an

interpretation that would enable the DRB to calculate density4 for this project. The City

chose to apply the four-rooming-units equivalency used for requiring Article 15 housing

replacement.

       The equivalency of four dormitory rooms for one four-bedroom dwelling unit might

be a reasonable one for a dormitory having only single and double rooms. It becomes

unreasonable, as calculated in Appellants’ memorandum, if the dormitory rooms each were

to be occupied by three or four or more students, as it allows for a much higher density of


       3
         “Rooming unit” is defined in §18-2 of the Burlington Code of Ordinances to mean
a “room or group of rooms forming a single habitable unit used or intended to be used for
living and sleeping, but not for cooking or eating purposes.” A dormitory room does fall
within this definition.
       4
          It might have been helpful also to apply the method of dividing the gross floor
area of the project by 1,500, to see what the density equivalent would have be applying the
§5.2.4 method, just as a check on the reasonableness of the other methods, however the
parties did not provide that evidence.

                                              7
occupation than would the standard sizes of dwelling units. While that method is the

interpretation of the ordinance by the administrative body responsible for its execution,

which is usually helpful to the Court, that method has not been applied consistently

enough to be given great weight. See In re Appeal of Korbet, 2005 VT 7, ¶10. We have

therefore proceeded to calculate the project’s density using both the method of counting

each dormitory room as a residential unit, and by counting each four units as a dwelling-

unit equivalent. The project meets the requirements of the Zoning Ordinance using either

method.

         The first step is to determine whether there is remaining allowable density on the

property by calculating the existing residential density of the project property as a whole.

The existing buildings in residential use on the project property are the 308 Maple Street

house, and the two dormitories: Whiting Hall and McDonald Hall. The 308 Maple Street

house contains four apartments. Whiting Hall contains 17 rooms housing 39 students.

McDonald Hall contains 18 rooms housing 39 students, plus one self-contained apartment

with kitchen facilities and bathroom, for the use of the head resident. The McDonald Hall

head resident apartment and the four apartments in 308 Maple Street each count as one

dwelling unit.

         Using the “rooming unit” method of treating each student room, regardless of the

number of beds, as one residential unit, the total number of existing residential units is 5

(apartments) plus 17 in Whiting Hall plus 18 in McDonald Hall, for a total of 40 residential

units.

         Using the City’s method of treating four student rooms as a residential unit, also

regardless of the number of beds, the total number of existing residential units would be

5 (apartments) plus 4.25 in Whiting Hall plus 4.5 in McDonald Hall, for a total of 13.75

residential units.




                                              8
       The next step is to determine the nonresidential5 density equivalent, derived from

the nonresidential gross floor areas for all buildings in the project area not either contained

in a dwelling unit or in hallways, elevator shafts, or stairways serving the dwelling units.

§5.2.4. The existing nonresidential gross floor area in the project property as a whole

consists of 4,054 square feet in the Grace Goodhue-Coolidge building, 633 square feet in the

Gallery, 12,493 square feet in Skiff Hall, 3,354 square feet in the Skiff Sheds, 4,371 square

feet in the Advising Center, and 1,320 square feet in the Infirmary within Whiting Hall,6 for

a total of 26,225 square feet. The College also included in the existing nonresidential floor

area an estimate of 3,000 square feet for the vacant Levi Smith house, as it is not in

residential use due to its vacancy; including that space would bring the total existing

nonresidential space to 29,225 square feet. The total must be divided by 1,500 square feet

to obtain the nonresidential density equivalent number of dwelling units for the purposes

of density calculation: 29,225 divided by 1,500 is 19.48 equivalent units.

       Thus, using the “rooming unit” method, the existing density is 40 + 19.48, totaling

59.48, which is to be rounded at the end of the calculation to 59 units under §5.2.3. Using

the City’s method, the existing density is 13.75 + 19.48, totaling 33.23, which is to be



       5
         The College suggests that a determination of the nonresidential density equivalent
is not called for under the density provisions for the CCO district in §3.2.7. However, this
section does not exempt a project from the provisions of the remainder of the Zoning
Ordinance, it simply provides several specific provisions only applicable in that district,
including a higher total allowable residential density to be used in performing the Article
5, Part 2 calculations. The College’s interpretation would allow the absurd result that it
could fully build the project parcel with nonresidential uses and then build an additional
110 residential units on this property, regardless of the intensity of the nonresidential uses.
       6
         Appellants argue that hallways, elevator shafts, and stairways in the dormitory
buildings should have been counted as nonresidential area. To the contrary, those areas
were correctly excluded from the nonresidential area calculations under § 5.2.4, which
counts as nonresidential those areas that are not either within the residential units or within
hallways, elevators and stairways serving the residential units.

                                              9
rounded at the end of the calculation to 33 units under §5.2.3.

       The project proposes to add two dormitories with a total of 49 rooming units, to add

an apartment for the head resident in the new dormitory, and to remove an apartment7 for

the head resident from McDonald Hall. The project property as a whole with the proposed

project would retain as residential the 308 Maple Street house, Whiting Hall and McDonald

Hall, all of which would contain the same number of units as in the “existing” calculation,

with the exception of the removal of the apartment from McDonald Hall.

       Using the “rooming unit” method of treating each student room, regardless of the

number of beds, as one residential unit, the total number of residential units in the

proposed project is 5 (apartments) plus 17 in Whiting Hall plus 18 in McDonald Hall plus

49 in the two project buildings, for a total of 89 residential units.

       Using the City’s method of treating four student rooms as a residential unit,

regardless of the number of beds, the total number of existing residential units would be

5 (apartments) plus 4.25 in Whiting Hall plus 4.5 in McDonald Hall, plus 9.75 in 306 Maple

Street and 2.5 in 304 Maple Street, for a total of 26 residential units.

       The nonresidential gross floor area in the project property as proposed would

consist of 4,054 square feet in the Grace Goodhue-Coolidge building, 633 square feet in the

Gallery, 12,493 square feet in Skiff Hall, 3,354 square feet in the Skiff Sheds, 4,371 square

feet in the Advising Center, and 1,320 square feet in the Infirmary within Whiting Hall, for

a total of 26,225 square feet. Divided by 1,500 square feet per nonresidential equivalency,

the nonresidential equivalency for the proposed project is 17.48 equivalent units.

       Thus, using the “rooming unit” method, the project residential density is 89 + 17.48,

totaling 106.48, which is to be rounded at the end of the calculation to 106 units under

§5.2.3. Using the City’s method, the project residential density is 26 + 17.48, totaling 43.48,



       7
        No party suggested that this space would be converted to dormitory room use or
to a nonresidential use requiring adjustments in the calculations.

                                              10
which is to be rounded at the end of the calculation to 43 units under §5.2.3. Both methods

bring the project under the maximum allowable density of 110 units.



Question 4 of the Statement of Questions: Whether the proposed project complies with the

setback requirements of the Zoning Ordinance

       Appellant-Applicant has merged seven lots into a single large lot, including the

parcel formerly known as 304 Maple Street containing the Levi Smith House and proposed

for the dormitory development at issue in this case. The single remaining lot is a corner lot,

as it abuts two streets: South Willard Street and Maple Street, at their intersection.8 §30.1.2

(definition of “Lot, corner”). As a corner lot, the lot has more than one front yard: it has

one facing South Willard Street, one facing Maple Street, and one facing Main Street.

§5.3.5(a). In re: Hartland Group, 237 North Ave. Project, Docket No. 120-6-05 Vtec (Vt.

Envtl. Ct., Dec. 14, 2006), slip op. at 13–16. For the reasons analyzed in Hartland Group,

and based on the consistent interpretation by the entity charged with implementing the

Ordinance, the lot lines perpendicular to each of the streets are considered to be side lot

lines, so that both the lot line perpendicular to Maple Street and the lot line perpendicular

to South Willard Street are side lot lines. And see Appeal of Comi, Docket No. 95-6-04 Vtec

(Vt. Envtl. Ct., March 14, 2005); In re Appeal of Green Mountain Habitat for Humanity,

Docket Nos. 19-1-02 Vtec and 88-4-02 Vtec (Vt. Envtl. Ct., Dec. 12, 2002).

       Therefore, the setbacks applicable to the new building, as defined by §5.3.5 for the

University Campus zoning district, are 15 feet for the front yard setback requirement, and

the maximum of 20 feet for the side yard setback, applicable to both the westerly and the

northerly sides of the proposed new building. The proposed project meets those setbacks.


       8
         It is also a corner lot by virtue of the Main Street/South Willard Street intersection,
making it a so-called “through” lot, however, the Zoning Ordinance’s only section
distinguishing a through lot from a corner lot is with respect to height calculation not at
issue in this appeal. Compare §§5.3.19(e), (f) and (h).

                                              11
Question 5 of the Statement of Questions: Whether the proposed project complies with the

parking requirements of the Zoning Ordinance

       Champlain College, like all the colleges, universities, and medical institutions within

the University Campus zoning district, is required by §10.2.1 of the Zoning Ordinance to

provide off-street parking and loading facilities “consistent with its needs,” according to

the standards specified for each use in §§10.1.8 and 10.1.9. Section 10.2.1 requires the

College to “maintain and monitor9 a comprehensive parking, loading and storage plan,”

and to establish a facility-wide permit system to implement that plan.

       Section 10.2.1 also requires Champlain College to submit its institutional parking

plan, including any modifications, with each permit request “which would increase parking

demand.” Accordingly, the DRB has approved or required changes in various past

iterations of the Champlain College institutional parking plan, in connection with past

permit approvals. To the extent that those approvals became final without appeal, the

College’s Institutional Parking Plan cannot now be challenged, either directly or indirectly.

24 V.S.A. §4472(d). That is, all that could be before the Court in the present appeal are the

differences from the past approved plans as they relate to any additional parking demand

generated by the proposed dormitories.

       However, we note that in connection with the present application the DRB did not

review or approve the College’s institutional parking plan; rather, it required the College

to implement certain improvements in its parking enforcement program and to “return to

the [DRB] for review and approval of an updated” Institutional Parking Plan that addresses

the criteria in §10.2.2. This has been a consistent practice of the DRB, possibly to coordinate

the timing of such review with the institution’s annual presentation of its institutional



       9
          The DRB apparently also requires the institutions in the UC district to submit a
joint institutional parking plans on an annual basis, independently of permit proposals
which might trigger review under §10.2.1.

                                              12
parking plan for DRB review.

       Section 10.2.2 requires the DRB to make a finding that seven listed criteria are met

by the parking plan, in reviewing a permit requested by the College. With regard to the

number of parking spaces required, §10.2.2(c) requires the parking plan to provide “a

minimum of ¾ spaces for each vehicle permit issued” per §10.1.8 (which lists the number

of off-street spaces required to be provided for listed uses). Section 10.2.2(c) also allows the

DRB to determine that the ratio of ¾ spaces per vehicle permit is inadequate to fully meet

the College’s parking needs, in which case it may require a higher parking standard for

each individual structure or use, but may not set a standard higher than those specified in

§10.1.8 (that is, Table 10-A).

       Table 10-A contains two references to use categories applicable to a college

dormitory.    Under the general heading of “Residential uses,” the use category of

“dormitory” requires one parking space per two beds, which would require 47 spaces for

the 94 new beds in this project.10 Under the heading of Institutional/Public uses, the use

category of “college” requires ¾ of a space for each parking sticker issued.

       These two sections can be harmonized without making surplusage of either one, by

reading them in light of §§10.2.1 and 10.2.2 which are specific to institutions in the UC

zoning district. Dormitories (as well as fraternities and sororities) not located in the UC

zoning district are treated as residential uses requiring one off-street space for every two

beds, without regard to the institution with which they may be associated. Within the UC

zoning district, by contrast, a college must provide ¾ of a space for each parking sticker

issued, but its parking plan must also demonstrate that the number of permits issued is a

realistic reflection of its needs, and also that the ¾-of-a-space ratio is adequate to meet its



       10
          As the head resident apartment in McDonald Hall has been removed, no
additional parking demand needs to be accounted for from the new head resident’s
apartment in 306 Maple Street.

                                              13
needs. If not, for any individual proposed structure or use, the DRB may require the

college to provide up to the number of spaces that would otherwise be required in Table

10-A.

        It has also been the consistent practice of the DRB and the City’s Planning and

Zoning staff, in analyzing parking requirements for college projects located within the

University Campus district, to apply the standard of ¾ of a space for each parking sticker

issued.

        In the present case, Champlain College first argues that §10.2.1 is not triggered

because the proposed new dormitory will not “increase parking demand,” based on the

expected reduction in commuter students (who will become residential students in the

proposed new dormitory). The evidence suggests that only from 32% to 37% of residential

students require parking spaces, as compared with 75% to 87% of commuter students, so

that the overall parking demand from the students in the new dormitory may be less than

it would have been if they had all commuted. However, unless none of the students in the

proposed new dormitory will ever have visitors, need deliveries, or need to bring a car to

the dormitory, the addition of 94 students to the property can be expected to generate some

types of parking demand that will need to be accommodated in the vicinity of the building,

even if all vehicles brought to campus by those students are kept during the week in

remote parking. The proposed project therefore triggers §10.2.1 and needs to be accounted

for in the College’s Institutional Parking Plan.

        Moreover, because the proposed new dormitory will reduce the parking available

in the McDonald-Whiting parking lot by five spaces as shown on the site plan (Exhibit 3),

and because it will increase the parking demand within the McDonald-Whiting lot for some

number of accessible parking spaces that can reasonably be expected to be associated with

the new accessible student rooms on the ground floor of 304 Maple Street, the Institutional

Parking Plan must address the localized parking demand generated by the dormitory, even



                                             14
if the dormitory represents a reduction in the institution-wide parking demand.

       Further, even if sufficient spaces are available at the Gilbane lot or other remote

locations, the College must analyze and address what changes in the Institutional Parking

Plan may be necessary, if any, to encourage, enable or require students with vehicles to do,

at a minimum, all of the following: 1) actually to register the presence of those vehicles with

the College, even if they are parked at a private off-campus location; 2) actually to obtain

a parking sticker to park those vehicles (whether in campus lots or on the street) in the UC

or CCO districts, so as to facilitate studies of parking behavior as well as enforcement of

parking limitations; 3) actually to use the shuttle services available to access the remote

parking; 4) actually to use the remote parking lots rather than to attempt to park in the

adjoining neighborhood or in lots they are not authorized to use; and 5) actually to be

assessed and actually to have to pay fines assessed at a level and with sufficient

consequences for non-payment so as to have a deterrent effect on inappropriate parking

behavior and to have an incentive effect on appropriate or desired parking behavior. The

2005 Resource Systems Group’s evaluation of Champlain College’s parking program, in

evidence as Exhibit 14-C, supplemented by the shorter 2006 memorandum in evidence as

Exhibit 14-B, represent a good starting point for evaluating strategies to improve the

College’s use of its parking resources, but it is only a starting point.

       As a member of the Campus Area Transportation Management Association

(CATMA), Champlain College subsidizes the use of shuttles and Chittenden County

Transportation Authority buses that run throughout Burlington, and proposes that such

buses and shuttles will be free to students, employees, and faculty in connection with the

proposed project. As a member of CATMA, the College also provides carpool matching,

and its students ride the University of Vermont’s off-campus evening buses at no charge.

Champlain College encourages bicycle use by providing bicycle racks throughout campus,

including spaces for fifty bicycles in connection with the proposed project.



                                              15
       Champlain College has some flexibility in addressing its overall parking needs,

adjusting to the anticipated class schedules of its commuting students, although it must

account in its parking plan for the parking demands generated by those students’ use of

its library, business center, and student leisure activities facilities at other than class hours.

Evidence was presented suggesting that residential students need access to vehicles in the

remote lots primarily for weekend leisure activities and for part-time jobs, yet the current

shuttle services do not accommodate those time frames.               Evidence was presented

suggesting that on-campus lots may be available for the use of residential students during

the weekends, but not how the College proposes to regulate such use. No evidence was

presented regarding how the parking of visitors to the proposed dormitory project may be

regulated, nor whether the parking plan contemplates the use of temporary visitors’ passes

or stickers.

       Because the DRB did not review or approve the College’s institutional parking plan

in connection with the proposed application, but instead required the College to implement

certain parking-related improvements and then to seek DRB approval of its updated

Institutional Parking Plan under the criteria in §10.2.2, it remains for the DRB in the first

instance to rule on11 any proposed revisions to the Champlain College Institutional Parking

Plan as it relates to the proposed project. Accordingly, as the project only will satisfy the

parking requirements of the Ordinance if the operation of its parking sticker program is

improved, particularly with respect to the use of the remote lots, any approval of the

occupancy of the proposed dormitories will have to be conditioned on the approval of such

project-related revisions to the College’s Institutional Parking Plan (the College’s portion

of the Joint Institutional Parking Plan).



       11
          It is premature in the present appeal for this Court to address Appellants’
concerns regarding their participation in any DRB review of the College’s Institutional
Parking Plan, as it relates to this project, or in any potential appeal of such DRB action.

                                               16
Question 6 and 9 of the Statement of Questions: Whether the proposed project allows for

efficient, effective, and adequate traffic circulation and will not result in traffic burdens

which are detrimental to surrounding properties; and whether the proposed project will

adversely affect traffic on streets in the vicinity of the project

       The Court recognizes that the presence of Champlain College, the University of

Vermont and the other business and institutional uses along Main Street in the approach

to the downtown business district create pressures on traffic on the more residential

neighborhood streets near these uses. However, in the present appeal we must analyze

only the effect on traffic of the proposed dormitory project, distinct from the parking issues

discussed with respect to Question 5 of the Statement of Questions, and distinct from the

general traffic issues caused simply by the presence of the institutional uses and the

proximity of the area to downtown Burlington.

       Access to the proposed dormitory buildings does not change either the on-site

circulation within the Whiting/McDonald parking lot, nor in the driveway from the

Whiting/McDonald parking lot onto Maple Street. The proposed project allows for

efficient, effective, and adequate on-site circulation and circulation from the project site

onto the adjoining street.

       Except for the days when the students move into or move out of the dormitories, the

dormitories themselves will not generate additional traffic during peak hours. Any of the

student residents with vehicles will be required to park at a remote lot, other than those

needing wheelchair access. Students’ use of their vehicles is anticipated to take place

largely on weekends. To the extent that the proposed dormitory project is expected to

accommodate students who otherwise would have commuted to the campus by car on a

daily basis to attend classes and use the library and other campus facilities, the proposed

dormitory project will reduce the traffic generated by the College as a whole. If the parking

plan is revised to address the changes in and enforcement of actual parking behavior



                                              17
discussed in the previous section, the proposed dormitory project will not result in traffic

burdens which are detrimental to surrounding properties and will not have an adverse

affect on traffic on streets in the vicinity of the project.

       Although the intersections of South Willard Street with Main Street and with Maple

Street may have high accident rates and may experience heavy traffic in early morning and

mid- afternoon times, when Edmunds Elementary and Edmunds Middle School students

cross at these intersections, the proposed dormitory project will not in any way exacerbate

these conditions, as the dormitory residents are not expected to use their vehicles at those

times on weekdays when the school is in session. The proposed project also improves the

pedestrian pathway from Maple Street onto the Edmunds campus, reducing the potential

for pedestrian conflict with traffic.



Questions 7 and 9 of the Statement of Questions: Whether the proposed project is

consistent with the existing scale and neighborhood patterns and whether it will adversely

affect the character of the neighborhood

       The existing scale and neighborhood patterns and the character of this neighborhood

include two- and three-story residential buildings on Maple and South Willard Streets, but

equally include the larger Champlain College institutional buildings, some of which are

newly built and some of which represent former large historic residential buildings. The

neighborhood pattern also includes the very large school buildings of the Edmunds

Elementary and Middle School complex, and other large historic residences on South

Willard Street, some of which have been converted to office, historic inn, or multi-family

use.

       Because the neighborhood includes many different building styles and sizes, and has

included both the Champlain College Core Campus use and the Edmunds School campus

use at least since the early 1970s, the proposed project is consistent with the existing



                                               18
neighborhood patterns and scale, both as to buildings and use, even though the proposed

new dormitory building would be among the larger buildings in the neighborhood. The

proposed new building is designed with a roof shape and dormers that break up the mass

of the building, minimizing its apparent bulk in comparison with the Edmunds School

complex and the institutional buildings on the Champlain College campus within the Core

Campus Overlay district.

       Indeed, the use of property in the Core Campus Overlay district for a college

dormitory is an expected use in this district, as the district was planned to become more

densely populated than the neighboring residential area, exactly to keep that type of

campus residential growth out of the adjoining neighborhood. §3.2.7. The proximity of the

core campus uses to the Edmunds School parking lot, walkway, and playing fields was in

place when the overlay district was adopted; no unanticipated conflict between the college

students and the Edmunds students should result from the Edmunds students use of the

playing fields or the walkway.

       The placement of the project within the Core Campus of Champlain College, and,

to the extent practicable on the property, adjacent to the Edmunds School playing fields

rather than to neighboring residences, also is consistent with the purpose of the underlying

University Campus zoning district, which is intended for the College’s use “while

preserving the residential character of existing neighborhoods within and adjacent to the

district.” §3.1.6.

       The proposed project will not adversely affect the character of the neighborhood,

in fact, it is sympathetically designed to blend with the architecture of the older historic

buildings in the area. Although it is located at a higher elevation than and on the southern

boundary of the Edmunds playing field, the greater elevation of the project site and the

trees and buildings already in place near the property boundary already cause some

shading of the field. The degree of additional shading of a portion of the southerly edge



                                            19
of the field that could result from the construction of the 306 Maple Street building does

not warrant disapproval of the project under this criterion.



       Based on the foregoing, it is hereby ORDERED and ADJUDGED that Applicant

Champlain College’s application is approved, subject to the conditions imposed in the

DRB’s decision (as amended by the settlement agreement between Applicant and the City

regarding the issues not raised in Questions 1, 4, 5, 6, 7, and 9 of the Appellants’ Amended

Statement of Questions) (Exhibit 2), and subject to the additional condition that the College

submit to the DRB for its approval the College’s Institutional Parking Plan (the College’s

section of the Joint Institutional Parking Plan) as modified to address at least the matters

discussed in the section of this decision relating to parking, demonstrating compliance with

the criteria in §10.2.2 of the Zoning Ordinance.

       If the parties wish any additional judgment order in the form of amendments to the

DRB decision or otherwise, and incorporating any other language from the settlement of

the cross-appeal or from this decision and order, they may file it, approved as to form, on

or before April 5, 2007.



       Dated at Berlin, Vermont, this 20th day of March, 2007.




                                   ______________________________________
                                   Merideth Wright
                                   Environmental Judge




                                             20